Citation Nr: 1542339	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  10-11 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for the cause of the Veteran's death, and if so, whether service connection is warranted.

2.  Entitlement to service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from December 1957 to March 1962.  The Veteran died in January 2009.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision by the RO which denied the benefits sought on appeal.  The RO has reopened the claim, but continued the denial issued in a previous final decision.  

The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown,  Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In April 2012, the Board denied service connection for the cause of the Veteran's death.

2.  Evidence submitted since the Board's April 2012 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The April 2012 Board decision, in which the Board denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104(b) (West 2014).

2.  New and material evidence has been received since the Board's April 2012 decision; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

In an April 2012 decision, the Board determined that a disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.   The Veteran died in January 2009. The certificate of death listed the immediate cause of death as cardio-respiratory arrest.  The other condition which contributed to death was emphysema.  The Board notes that when he died, the Veteran was service-connected for schizoaffective disorder, rated 100 percent disabling since May 30, 2000.  The Appellant asserted, as she currently maintains, that the Veteran's service-connected schizophrenia contributed substantial and materially to cause his death because the Veteran experienced recurring visual hallucinations of ghosts trying to kill him which caused intense fear, panic attacks and increased his heart rate for several years prior to his death.  On the morning of his death, the Veteran was again in a heightened state of panic and was angry and shouting that the ghosts were trying to kill him when he started gasping for air then collapsed and died.  The Appellant believes that the Veteran's panic attacks associated with his service-connected schizoaffective disorder placed additional stress on his cardiovascular system which ultimately led to his demise.

The evidence of record at that time included  the service treatment records (STRs) which showed treatment for psychiatric problems.  In addition, it also showed that the Veteran was diagnosed with pulmonary tuberculosis during service.  By October 3, 1960, it was indicated that the Veteran no longer exhibited active tuberculosis.  He was discharged to duty at that time and received no further treatment prior to his discharge in March 1962.

The record also included several letters from a private physician, Dr. R.G.O, received in May and August 2009 and February 2010.  In the May 2009 letter, Dr. R.G.O. reported that the Veteran was seen at the facility the day before his death for sleeping problems due to hallucinations and depression for the previous three weeks.  The Veteran had increased heart rate and blood pressure, and was given medication and bed rest. Dr. R.G.O. stated that he believed the underlying cause of death to be related to his schizophrenia.  In the August 2009 letter, Dr. R.G.O. indicated that the Veteran had been a patient at that health facility from 2002 until his death in January 2009, but that he did not have any of the Veteran's medical records because they had all been destroyed by termites.  He reiterated the opinion that the Veteran's death was due to his mental illness.  The February 2010 letter included essentially the same information as reported in the prior letters, and indicated that the cause of the Veteran's death was schizophrenia, chronic obstructive pulmonary disease (COPD) and secondary emphysema, and essential hypertension. 

A September 2009 letter from a nurse, E.P.N., indicated that she attended to the Veteran on several occasions from 2002 until his death in 2009, and that he suffered from hallucinations, anger, and intense fear of ghosts and other beings.  

Additional private medical records showed treatment for various conditions, including respiratory and psychiatric problems from 2001 to 2007.  A June 2007 x-ray report showed moderate pulmonary hyperaeration, bilaterally, paracardiac pneumonic infiltrates, bilaterally, and atheromatous aorta.  A February 2010 medical certificate indicated that the Veteran was treated for pneumonia, bronchial asthma over a three day period in June 2007 

In July 2009, a VA medical opinion was obtained.  The physician opined that the Veteran's death from cardio-respiratory arrest due to emphysema was not caused by or otherwise related to his service-connected schizophrenia.  The examiner explained that emphysema is a long-term progressive disease of the lungs and involves destruction of the alveolar walls and capillary blood vessels which lessens the total area within the lung where oxygenation transfer occurs.  As more lung area is destroyed over time, oxygen concentrations in the bloodstream decrease and the body compensates by gradually increasing breathing rates.  After a while, hyperventilation cannot maintain adequate oxygen levels and the arteries in the lungs begin to constrict or narrow causing the heart to work harder in order to push blood into the narrower blood vessels which then causes increased blood pressure in the arteries.  The extra work requirement causes the heart muscles to enlarge and can lead to heart failure.  The examiner noted that there were several known causes for emphysema, including smoking, genetic predisposition, aging, drug use, immune deficiencies, connective tissue diseases and pollution.  However, there was no medical evidence of an etiological relationship between schizoaffective disorder and emphysema.  The examiner indicated that the Veteran lived until near early septuagenarian status, and that his emphysema, underlying hypertension and subsequent heart problems associated with his death did not appear prematurely, but only during the senescent period of his life and, therefore, was not related to his service-connected schizoaffective disorder. 

The April 2012 Board decision, in which the Board denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104(b).  The Appellant did not appeal to the United States Court of Appeals for Veterans Claims (Court).  Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

A claim is not necessarily limited in scope to a single or particular diagnosis and should be construed based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  VA's failure to address whether any of the current conditions are within the scope of the initial claim violates Clemons.  Thus, all skin disability diagnoses of the ear are for consideration.  

Since the prior final decisions, evidence has been added to the record.  The additional evidence of record includes a statement signed by several persons who witnessed the Veteran's psychiatric manifestations prior to his death; as well as two statements from the nurse, E.P.N., in which she provided more information than she had previously.  Specifically, she indicated that the Veteran's schizophrenia and manic depression were a cause of his death to include triggering his emphysema, hypertension, and cardio-respiratory arrest.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Furthermore, the Federal Circuit has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

The Board finds that new and material evidence has been received since the Board's April 2012 decision; thus, the claim of service connection for the cause of the  Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for the cause of the  Veteran's death is granted.  


REMAND

The claim of service connection for the cause of the Veteran's death has been reopened.  The Board finds that further development is necessary.

A VA medical opinion should be obtained to consider if the Veteran's inservice tuberculosis played any causative role in his death as well as whether his schizophrenia in any way hastened the Veteran's death.  

Accordingly, this matter is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA medical opinion.  The examiner should review the record.  The examiner should be requested to opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that emphysema/COPD had its clinical onset during service, or is related to any in-service disease, event, or injury, to include inservice diagnosis of pulmonary tuberculosis.  

A qualified examiner should also opine as to whether the Veteran's service-connected schizophrenia contributed substantially or materially to death, or aided or lent assistance to the production of death; whether the service-connected disability resulted in debilitating effects and general impairment of health to the extent that it rendered the Veteran less capable of resisting the effects of either disease or injury primarily causing death; and/or whether the service-connected disability were of such severity as to have a material influence in accelerating death, particularly since it was assigned a total rating.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  

3.  Finally, the RO should readjudicate the claim on appeal in light of all of the evidence of record.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


